DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response of 6/2/2021 is entered. 

Election/Restrictions
Applicant’s election without traverse of  Group I (claims 1-12 and 29) in the reply filed on 6/2/2021 is acknowledged. 
This application is in condition for allowance except for the presence of claims 13-30 directed to Group II non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.

Reasons of Allowance

Claims 1-12 and 29 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12 and 29 are allowed because applied art to Lamikanra and Arnoff either alone or in combination do not teach or suggest, at least the limitations of independent claim 1 that requires 
.

does not teach "a shredded component comprising shredded root vegetable, the shredded component included in an amount of at least about 20% by weight of the food composition," in combination with an inclusion component comprising one or more expanded inclusions and a binder component comprising no more than about 30% flour by weight of the food composition, no more than about 20% oil by weight of the food composition, and no more than about 20% added sugar by weight of the food composition, such that the food composition has a moisture content of no more than about 4% by weight of the food composition. 

Also, see applicant’s comments of 6/2/2021 which are persuasive.
Thus, the claims 1-12 and 29 are free of prior art and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI CHAWLA/
Primary Examiner, Art Unit 1792